Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 12/21/2021 has been received; Claims 1, 2, 11-26 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 11-20 & 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Laycock (US 2012/0227153) in view of Curtis (US 2013/0212788) in further view of Yagerman (US 2016/0374407).

Regarding Claim 2, the combination of Laycock, Curtis and Yagerman disclose the carrying element is made of a material selected from the group consisting of: outer shell material, mesh material, webbing material, folded outer shell material with retroreflective trim attached, retroreflective trim or a combination thereof (Laycock, outer material of glove, 118, Para. 23).
Regarding Claim 11, the combination of Laycock, Curtis and Yagerman do not specifically disclose the linking element is made from a flame-resistant material.  However, Curtis disclose the use of flame-resistant material. It would have been obvious to one of ordinary skill in the art to modify the linking element of Laycock to have flame-resistant material in order to protect the linking element from wildfires. Also, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the material of the linking element as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using flame-resistant material would have been an "obvious to try" approach because the use of such a material that is not of innovation but of ordinary skill and common sense. 
Regarding Claim 12, the combination of Laycock, Curtis and Yagerman do not specifically disclose wherein the carrying element is made from a flame-resistant material.  However, Curtis disclose the use of flame-resistant material. It would have been obvious to one of ordinary skill in the art to modify the carrying element of Laycock to have flame-resistant material in order to protect the carrying element from wildfires. Also, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the material of the carrying element as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using flame-resistant material would have been an "obvious to try" approach because the use of such a material that is not of innovation but of ordinary skill and common sense. 
Regarding Claim 13, the combination of Laycock, Curtis and Yagerman disclose the carrying element is a glove strap (Laycock, Figures 1 & 2A).  
Regarding Claim 17, the combination of Laycock, Curtis and Yagerman disclose the linking element is a strap (Laycock, 120, Para. 23).  
Regarding Claim 18, the combination of Laycock, Curtis and Yagerman disclose the linking element comprises a combined hook and loop fastener near the distal end and engage able with the carrying element (Laycock, Para. 23).  
Regarding Claim 19, the combination of Laycock, Curtis and Yagerman disclose a releasable fastener connecting the linking element to the inside portion of the at least one exterior pocket (Laycock, Para. 23 & 32-34), wherein the releasable fastener releases the linking element and the carrying element from the coat up an application of a predetermined amount of pull force (Laycock, Para. 23 & 32-34, “adhesive, snaps, buttons, Velcro®” all require an amount of a pull force).  
Regarding Claim 20, Laycock does not disclose the coat and the carrying element are made from materials meeting the performance requirements of The National Fire Protection Association standard NFPA 1971. However, Curtis discloses a modular system of a coat (10, Figure 1) with carrying elements (120 & 140) which are made from materials meeting the performance requirements of The National Fire Protection Association standard NFPA 1971 (Para. 4 & 18). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the material of the coat of Laycock to meet the performance requirements of The National Fire Protection Association standard NFPA 1971, as taught by Curtis, in order to provide a coat which is can be used near or during fire so as to protect a user.
Regarding Claim 23, the combination of Laycock, Curtis and Yagerman disclose the linking element is adjustable in length between a first fixed length and a second fixed length (Laycock, Para. 23 & 32-34, “retractable dial”).
Regarding Claims 24 & 25, the combination of Laycock, Curtis and Yagerman do not specifically disclose the first fixed length is up to 6 inches and the second fixed length is at least 16 inches. It, however, would have been obvious to one having ordinary skill in the art before the effective filing date to experiment with different ranges of lenght for the first and second fixed length in order to achieve an optimal configuration for the purpose of removing and retracting a carrying element in a pocket, since discovering the optimum or workable ranges of the length involves only routine skill in the art.
Regarding Claim 26, the combination of Laycock, Curtis and Yagerman disclose said at least one exterior pocket is provided between the inner liner and the outer shell (as modified, exterior pocket of Yagerman, Figures 1 & 9 is situated between the inner liner and the outer shell of Laycock, the outer shell = exterior surface of the coat).



    PNG
    media_image1.png
    380
    626
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    618
    537
    media_image2.png
    Greyscale

Claims 14-16, 21 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Laycock (US 2012/0227153) in view of Curtis (US 2013/0212788), Yagerman (US 2016/0374407) in further view of Murphy (USPN 5,421,032).


Regarding Claim 14, the combination of Laycock, Curtis and Yagerman do not specifically disclose the carrying element is a pouch sized to contain and enclose personal protective equipment (PPE). However, Murphy discloses a pouch carrying element (60) sized to contain and enclose personal protective equipement (Col. 2, lines 57-59) contained in a pocket by a tether (Col. 2, lines 48-64). It would have been obvious to one of ordinary skill in the art to modify the carrying element to be a pouch, as taught by Murphy, in order to be able to hold and store small personal items, like identification.
Regarding Claim 15, the combination of Laycock, Curtis, Yagerman and Murphy disclose the pouch is made of a mesh fabric or an outer shell material (Murphy, Col. 2, lines 49-50).  
Regarding Claim 16, the combination of Laycock, Curtis, Yagerman and Murphy disclose a pouch comprises at least one opening (Murphy, 62).  
Regarding Claim 21, the combination of Laycock, Curtis, Yagerman and Murphy do not specifically disclose the carrying element is made of mesh material to allow wet PPE contained in the pouch to dry. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the material of the carrying element as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using mesh would have been an "obvious to try" approach because the use of such a material that is not of innovation but of ordinary skill and common sense. 
Regarding Claim 21, the combination of Laycock, Curtis, Yagerman and Murphy disclose the carrying element has an opening that is closeable with a closure assembly selected from the group comprising hook and loop closures, snap closures, zipper closures, and drawstring closures (Murphy, Col. 2, lines 48-59, “seal”).
Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive. 
Applicant Remarks: Applicant asserts the modification of a cold weather jacket of Laycock for a firefighter protective coat is not obvious. 
Examiner respectfully disagrees. Describing a coat as a firefighter protective in the preamble does not carry any patentable weight until the structure of the coat being a firefighter protective coat is claimed. Currently there is not enough structure in the claim to differentiate a firefighter protective coat over the coat of Laycock. It is further noted that both the invention and Laycock are directed to a coat. A coat is analogous art to the invention. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

Applicant Remarks: Applicant asserts the combination of Laycock and Curtis to include a flame-resistant material is contradictory. 
Examiner respectfully disagrees. In response to applicant's argument that modifying Laycock in view of Curtis is contradictory and Laycock compared Curtis is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both references are directed to a coat. Modifying one coats features for another is obvious to one of ordinary skill in the art. The law does not require that references be combined for the reasons contemplated by the inventor as long as some motivation or suggestion to combine them is provided by the prior art taken as a whole.  In re Beattie, 974 F.2d 1309, 1312, 24 USPQ2d 1040, 1042 (Fed. Cir. 1992).
Applicant Remarks: Applicant asserts the combination of Laycock, Curtis and Yagerman is non-obvious.
Examiner respectfully disagrees. In response to Applicant's argument that there is no suggestion to combine the references, the Examiner recognizes that references cannot be arbitrarily combined and that there must be some reason why one skilled in the art would be motivated to make the proposed combination of primary and secondary references. In re Nomiya, 184 USPQ 607 (CCPA 1975). However, there is no requirement that a motivation to make the modification be expressly articulated. The test for combining references is what the combination of disclosures, taken as a whole, would suggest to one of ordinary skill in the art. In re McLaughlin, 170 USPQ 209 (CCPA 1971). References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures. In re Bozek, 163 USPQ 545 (CCPA. 1969). A prima facie case of obviousness is established by presenting evidence indicating that the reference teachings would appear to be sufficient for one of ordinary skill in the relevant art having those teachings before him to make the proposed combination or other modification.  See In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972). In the instant case, it’s a modification of one coats features verses another coats features. Modifying such features is obvious to one of ordinary skill in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732